Name: COMMISSION REGULATION (EC) No 996/96 of 3 June 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 133/14 f~EN Official Journal of the European Communities 4. 6. 96 COMMISSION REGULATION (EC) No 996/96 of 3 June 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. 0 OJ No L 307, 20. 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (&lt;) OJ No L 22, 31 . 1 . 1995, p. 1 . 4. 6. 96 [ ENl Official Journal of the European Communities No L 133/15 ANNEX to the Commission Regulation of 3 June 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 35 052 84,7 528 70,4 060 80,2 600 84,0 064 59,6 624 103,9 066 41,7 999 83,6 068 62,3 0808 10 61 , 0808 10 63, 0808 10 69 039 50,1 204 47,5 052 64,0 208 44,0 064 78,6 212 97,5 284 72,1 624 95,8 388 72,6 999 68,1 400 72,7 ex 0707 00 25 052 82,7 404 63,6 053 156,2 416 72,7 060 61,0 508 80,1 066 53,8 512 69,5 068 69,1 524 65,9 204 144,3 528 72,4 624 87,1 624 86,5 999 93,5 728 107,3 0709 10 20 220 317,0 800 78,0 999 317,0 804 98,6 0709 90 77 052 55,1 999 75,3 204 0809 10 20 052 64,677,5 412 061 513 54,2 064 624 105,3 151,9 999 73,7 999 84,7 0809 20 49l 052 226,9 0805 30 30 052 131,8 061 182,0 l 204 88,8 064 254,1 220 74,0 068 262,6 388 70,4 400 206,5 400 74,3 600 94,9 512 54,8 624 363,9 520 66,5 676 166,2 524 100,8 999 219,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 16). Code '999 stands for 'of other origin'.